DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hustveit (US Pat. No. 8,276,586), hereinafter Hustveit, further in view of Martin et al (US 2007/0144524), hereinafter Martin and further in view of Hanson et al (US Pat. No. 6,797,366), hereinafter Hanson.
Regarding claim 1, Hustveit teaches a respirator (Fig. 7: Col. 13: lines 1-8) that comprises:
a harness;
a mask body (Fig. 7: 300, Col. 10: lines 20-26, valve may be attached to a mask); and 
an exhalation valve (Fig. 2A) disposed on and attached to the mask body (Col 10: lines 20-26, the valve comes with an adapter for attachment to a mask body and is therefore disposed on and attached to the mask), wherein the exhalation valve comprises: 
a valve seat (Fig. 2A: valve seat surface 20);
a valve cover (Col 12: lines 23-30); and 
a flexible flap (Col 7: lines 15, flexible flap) that is in engagement with the valve seat (Fig. 2A: 30), the flexible flap comprising a material that causes the flap to noticeable when moving (Col. 12: lines 25-30, the flap is provided with a color that facilitates observation of the flap’s position and movement within the housing) and the valve cover that is sufficiently transparent to enable the flap to be seen through a solid cover. (Col. 12: lines 23-30)
Hustveit does not disclose the mask having a harness.
However, it is well-known to provide a harness for a mask. Martin discloses a respirator mask (fig. 1) having a harness. (fig. 1: 15)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Hustveit with a harness to hold the mask snugly to the wearer’s face. (paragraph 52)
Hustveit teaches the flap is colored so that it is noticeable when moving (col 12: lines 25-30) but does not disclose that the flap comprises at least a specularly reflecting film that causes the flap to flash when moving. 
Materials that are highly visible or noticeable are known. Hanson discloses an optical film is eye catching (col. 1: lines 15-20) and further teaches that the film is specular reflecting and flashes (Col. 70: lines 30-45)
Since Hustveit teaches that  it is desirable to see the movement of the flap and Hanson teaches that optical films are eye catching, a flexible flap comprising at least a specularly reflecting film that causes the flap to flash when moving from a closed position to an open position or vice versa, and wherein the valve cover is sufficiently transparent to  enable the flexible flap to be seen through a solid portion of the valve cover flows from the combination.
It would have been obvious for a person of ordinary skill in the art prior to the filing date of the invention to have provided Hustveit with the specularly reflecting film of Hanson in order to improve visibility of the flap.

Regarding claim 2, Hustveit in view of martin and Hanson teaches the respirator of claim 1, and Hanson further teaches wherein the flexible flap exhibits band shifting. (Col. 3: lines 34-40, Col. 63: lines 15-20)

Regarding claim 3, Hustveit in view of Martin and Hanson teaches the respirator of claim 1, and Hanson further teaches wherein the flexible flap comprises a band shifting film. (Col. 3: lines 35-40, Col. 63: lines 15-20)

Regarding claim 4, Hustveit in view of Martin and Hanson teaches the respiratory of claim 3, and Hanson further teaches wherein the band shifting film is attached to an outer surface of the flexible flap. (Col. 69: lines 25-30, Col. 77: lines 15-20, Col 91: lines 40-55)
The combination of Hustveit in view of Martin and Hanson teaches wherein the band shifting film is attached to an outer surface of the flexible flap.

Regarding claim 5, Hustveit in view of martin and Hanson teaches the respirator of claim 3, and Hanson further teaches wherein the band shifting film comprises a multilayer polymeric film. (Col. 3: lines 15-20)

Regarding claim 6, Hustveit in view of Martin and Hanson teaches the respirator of claim 5, and Hanson further teaches wherein the multilayer film comprises a colored mirror. (Col. 14: lines 15-20)

Regarding claim 7, Hustveit in view of Martin and Hanson teaches the respirator of claim 5, and further teaches wherein the multilayer polymeric film comprises a polarizer. (Col. 5: lines 30-33)

Regarding claim 8, Hustveit in view of Martin and Hanson teaches the respirator of claim 1, and Hanson further teaches wherein the flexible flap comprises a diffusely reflective optical film. (Col. 64-lines 10-15)

Regarding claim 9, Hustveit teaches a respirator (Fig. 7, Col. 13: lines 1-8) comprising:
a mask body (Fig. 7: 300, Col. 10: lines 20-26, the valve may be attached to a mask);
and
an exhalation valve (Fig. 2A) disposed on and attached to the mask body (Col. 10: lines 20-26, the valve comes with an adapter for attachment to a mask body and is therefore disposed on and attached to the mask), wherein the exhalation valve comprises a valve seat (Fig. 2A: valve seat surface 20), a valve cover(Col 12: lines 23-30), and a flexible flap (Col. 10: lines 65-67) that is in engagement with the valve seat (Fig. 2A: 30), the flexible flap comprising a material that causes the flap to noticeable when moving (Col. 12: lines 25-30, the flap is provided with a color that facilitates observation of the flap’s position and movement within the housing) and the valve cover that is sufficiently transparent to enable the flap to be seen through a solid cover. (Col. 12: lines 23-30)
Hustveit does not disclose the mask having a harness.
However, it is well-known to provide a harness for a mask. Martin discloses a respirator mask (fig. 1) having a harness. (fig. 1: 15)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Hustveit with a harness to hold the mask snugly to the wearer’s face. (paragraph 52)
Hustveit teaches the flap is colored so that it is noticeable when moving (col 12: lines 25-30) but does not disclose that the flap comprises at least a specularly reflecting film that causes the flap to flash when moving. 
Materials that are highly visible or noticeable are known. Hanson discloses a band shifting film used to draw attention to an item which changes color as a function of a viewing angle (Col. 1: lines 15-25, Col. 3: lines 35-40, Col. 63: lines 15-20) that can be applied to a substrate. (Col. 69: lines 25-30)
Since Hustveit teaches that  it is desirable to see the movement of the flap and Hanson teaches that optical films are eye catching, a flexible flap comprising at least a specularly reflecting film that causes the flap to flash when moving from a closed position to an open position or vice versa, and wherein the valve cover is sufficiently transparent to  enable the flexible flap to be seen through a solid portion of the valve cover flows from the combination.
It would have been obvious for a person of ordinary skill in the art prior to the filing date of the invention to have provided Hustveit with the specularly reflecting film of Hanson in order to improve visibility of the flap.

Regarding claim 10, Hustveit in view of Martin and Hanson teaches the respirator of claim 9, and Hanson further teaches wherein the band shifting film is attached to an outer surface of the flexible flap. (Col. 69: lines 25-30, Col. 77: lines 15-20, Col. 91: liens 40-55)
Therefore, the combination of Hustveit in view of Martin and Hanson teaches wherein the band shifting film is attached to an outer surface of the flexible flap.

Regarding claim 11, Hustveit in view of Martin and Hanson teaches the respirator of claim 9, and Hanson further teaches wherein the band shifting film comprises a multilayer polymeric film comprising alternating layers of first and second polymers. (Col. 68: lines 45-50)

Regarding claim 12, Hustveit in view of Martin and Hanson teaches the respirator of claim 11, and Hanson further teaches wherein the multilayer polymeric film comprises a colored mirror. (Col. 14: lines 15-20)

Regarding claim 13, Hustveit in view of Martin and Hanson teaches the respirator of claim 11, and Hanson further teaches wherein the multilayer polymeric film comprises a polarizer. (Col. 5: lines 30-22)

Regarding claim 14,  Hustveit in view of Martin and Hanson teaches the respirator of claim 9, and Hanson further teaches wherein the band shifting film comprises a diffusely reflective optical film comprising a birefringent continuous phase and a disperse phase. (Col. 63: lines 54-Col. 64: lines 15)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,905,903. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims in the instant application are found in the claims of the parent application.
Regarding claim 1, the limitations of claim 1 are found in claims 1, 2 and 9 of the patent.
Regarding claim 2, the limitations of claim 2 are found in claim 3 of the patent.
Regarding claim 3, the limitations of claim 3 are found in claim 4 of the patent.
Regarding claim 4, the limitations of claim 4 are found in claim 5 of the patent.
Regarding claim 5, the limitations of claim 5 are found in claim 6 of the patent.
Regarding claim 6, the limitations of claim 6 are found in claim 7 of the patent. 
Regarding claim 7, the limitations of claim 7 are found in claim 8 of the patent.
Regarding claim 8, the limitations of claim 8 are found in claim 9 of the patent.
Regarding claim 9, the limitations of claim 9 are found in claims 10, with the exception of the valve cover is sufficiently transparent.
However, the patent teaches the valve cover is transparent in claim 2.
It would have been obvious to a person of ordinary skill in the art to have made the valve cover transparent so the flexible flap may be seen. 
Regarding claim 10, the limitations of claim 10 are found in claim 11.
Regarding claim 11, the limitations of claim 11 are found in claim 12.
Regarding claim 12, the limitations of claim 12 are found in claim 13.
Regarding claim 13, the limitations of claim 13 are found in claim 14.
Regarding claim 14, the limitations of claim 14 are found in claim 16.
Regarding claim 15, the limitations of claim 15 are found in claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785